Exhibit 10.1

 
[ies_logo.jpg]
 
[date]
 
 
[_________________________]
[_________________________]
[_________________________]
[_________________________]
 
Re:           Grant of Performance-Based Phantom Stock Units
 
I am pleased to inform you that as of August 9, 2012 (the “Grant Date”)
Integrated Electrical Services, Inc., a Delaware corporation (the “Company”),
has made a performance-based grant to you of phantom stock units (“PSUs”) with
respect to the Company’s stock under the Company’s 2006 Equity Incentive Plan,
as amended and restated (the “Plan”).
 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to them in the Plan.  The terms of the grant are as follows:
 
1.  
Grant/Performance Matters/Vesting.

 

 
(a)  
Number of PSUs Granted.  You are hereby granted _____ PSUs under the Plan.

 

 
(b)  
Performance Goals.  In order for your PSUs to become shares of Common Stock on
the Vesting Date (as defined below), the Company’s cash and cash equivalents
(including restricted cash) must be $20,000,000 or greater at September 30, 2012
(fiscal year-end).  If the Company’s cash and cash equivalents (including
restricted cash) is less than $20,000,000, but greater than $15,000,000 at
September 30, 2012 (fiscal year-end), then one-half of your PSUs will become
shares of Common Stock on the Vesting Date (and one-half will be automatically
cancelled unpaid).  If the Company’s cash and cash equivalents (including
restricted cash) is less than $15,000,000 at September 30, 2012 (fiscal
year-end), then your entire Award will be automatically cancelled unpaid and
none of your PSUs will become shares of Common Stock.

 

 
(c)  
Vesting of Award. Except as provided in Paragraph 2 below, the vesting of your
Award is dependent upon your continuous employment with the Company until
December 6, 2012 (the “Vesting Date”).

 
2.  
Events Occurring Prior to Vesting Date.

 

 
(a)  
Termination due to Death or Disability.  If you cease to be an employee of the
Company as a result of your death or Disability,) on or prior to the Vesting
Date, all of the PSUs granted to you will become 100% vested upon such
termination.

 

 
(b)
Termination by Employer other than for Cause.  If, prior to the Vesting Date,
your employment is terminated by the Company other than for Cause, or by you for
Good Reason, as defined in (i) an employment agreement between you and the
Company, if any, or (ii) a severance benefit plan in which you are a
participant, if any, on the Vesting Date a pro rata number of the PSUs then
credited to you automatically will vest and the remaining number of your PSUs
automatically shall be forfeited.  The vested number shall be that percentage
equal to [(A¸B)xC]-D, where “A” is the number of calendar months that have
elapsed from the Grant Date through your date of termination, “B” is 4 months,
“C” is the total number of PSUs that may become payable to you as determined by
the Company through its determination of the extent the target cash and cash
equivalents balance at fiscal year-end has been achieved, and “D” is the number
of PSUs that have already vested immediately prior to your termination of
employment.  Any fractional calendar month in such 4-month period shall be
rounded up to a full calendar month.

 

 
(c)
Other Terminations.  If, prior to the Vesting Date, you cease to be an employee
of the Company for any reason other than as provided in paragraph (a) or (b)
above, all PSUs granted to you shall be forfeited automatically upon such
termination without payment.

 

 
(d)
Change in Control.  Notwithstanding any other provision hereof, (i) if a Change
in Control occurs on or prior to the Vesting Date, all PSUs granted to you shall
become fully vested upon the occurrence of the Change in Control.

 
3.  
Payment of Vested Awards.  Subject to Section 4 below, as soon as reasonably
practicable after the Vesting Date, you shall receive from the Company a number
of vested Shares equal to the number of PSUs held by you on the Vesting
Date.  Notwithstanding the foregoing, with respect to PSUs or shares of Common
Stock that become vested pursuant to Section 2(a) or (c) prior to the Vesting
Date, payment of such vested award shall be paid to you within 30 days of such
earlier vesting event.

 
4.  
Issuance of shares of Common Stock.

 

 
(a)
Stock Certificates.  The Company either shall cause to be issued a certificate
or certificates for the shares of Restricted Stock representing this award,
registered in your name, or cause a book entry to be made with the Company’s
transfer agent evidencing the shares of Restricted Stock registered in your
name.

 

 
(b)
Adjustment of Restricted Shares.  In the event of a subdivision of the
outstanding Shares, a declaration of an extraordinary dividend payable in a form
other than Shares and in an amount that has a material effect on the Fair Market
Value of the Shares, a combination or consolidation of the outstanding Shares
into a less number of Shares, a recapitalization, a spin-off, a reclassification
or a similar occurrence, the terms of this award (including, without limitation,
the number and kind of Shares subject to this award) shall be adjusted as set
forth in Section 10 of the Plan.  In the event that the Company is a party to a
merger or consolidation, this award shall be subject to the agreement of merger
or consolidation, as provided in Section 10 of the Plan.

 
5.  
Tax Withholding.  To the extent this award results in compensation income to you
upon grant, vesting or any election by you under Section 83(b) of the Code, you
must deliver to the Company at that time such amount of money as the Company may
require to meet its tax withholding obligation under applicable laws or make
such other arrangements to satisfy such withholding obligation as the Company,
in its sole discretion, may approve. The Company, in its discretion, may
withhold Shares (valued at their fair market value on the date of the
withholding of such Shares) otherwise to be issued to you to satisfy its
withholding obligations.

 
6.  
Limitations Upon Transfer.  All rights under this Agreement shall belong to you
and may not be transferred, assigned, pledged, or hypothecated in any way
(whether by operation of law or otherwise), other than by will or the laws of
descent and distribution or pursuant to a “qualified domestic relations order”,
and shall not be subject to execution, attachment, or similar process.

 
7.  
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company or upon any person lawfully
claiming under Employee.

 
8.  
Modification.  Except to the extent permitted by the Plan, any modification of
this Agreement will be effective only if it is in writing and signed by each
party whose rights hereunder are affected thereby.

 
9.  
Employment Agreement.  If you are party to a written employment agreement with
the Company that provides you with additional rights with respect to PSUs or
Common Stock granted under the Plan, this Agreement shall be deemed to
incorporate such additional rights.

 
10.  
Plan Controls.  This grant is subject to the terms of the Plan, which are hereby
incorporated by reference.  In the event of a conflict between the terms of this
Agreement and the Plan, the Plan shall be the controlling document.  Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to them in the Plan.

 
11.  
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the state of Texas, without regard to conflicts of laws
principles thereof.

 
By signing below, you agree that this grant is under and governed by the terms
and conditions of the Plan, including the terms and conditions set forth in this
Agreement  Please execute both copies of this Agreement and return to the
General Counsel.  One fully-executed Agreement will be sent to you for your
records.
 
Integrated Electrical Services, Inc.
 
 
By: __________________________________
 
Name: ________________________________
 
Title: _________________________________
 
 
EMPLOYEE:
 
 
______________________________________
[______________________________]
 
 
 
